Case 1:18-cv-22227-FAM Document 41 Entered on FLSD Docket 10/08/2018 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.: 18-22227-CIV-FAM

  SILVIA JANET BERTALMIO,               )
                                        )
                Plaintiff,              )
        vs.                             )
                                        )
  DAIANA BAJUK,                         )
  JAVIER MARKOWICZ,                     )
                                        )
               Defendants.              )
  _____________________________________ )

   PLAINTIFF’S NOTICE OF DEFENDANTS’ NON-COMPLIANCE WITH [DE35] AND
                                [DE39]

         COMES NOW the Plaintiff, by and through undersigned, and files this Notice of

  Defendants’ Non-Compliance with the Court’s Orders [DE35] and [DE39], and states as follows:

     1. The instant lawsuit was filed in the United States District Court for the Southern District

  of Florida and sounds under the Fair Labor Standards Act (“FLSA”) and Florida Minimum Wage

  Act/Florida Constitution/Florida law (“FMWA”) for minimum wage violations.

     2. On August 6, 2018, the Court entered a Scheduling Order [DE22] wherein the deadline to

  complete all discovery, including expert discovery, was October 26, 2018.Id. Thereafter, on

  October 1, 2018, the Court sua sponte reviewed the record, and entered an Order continuing and

  revising pretrial deadlines. [DE40]. The deadline to complete discovery, including expert

  discovery, is March 8, 2018. Id.

     3. On August 6, 2018, Plaintiff propounded her initial discovery on Defendants, by

  and through her counsel, all contained in one PDF document, including Plaintiff’s First Request

  for Admissions, First Request for Production, and First Set of Interrogatories. See, [DE33-1]. As

  such, Defendants responses came due on September 5, 2018.
Case 1:18-cv-22227-FAM Document 41 Entered on FLSD Docket 10/08/2018 Page 2 of 4



     4. Upon Motion, Defendants were given through to October 5, 2018, to respond to

  Discovery – thus Defendants had approximately sixty (60) days – thirty (30) days in excess of

  the proscribed Rules – to respond to Plaintiff’s written discovery requests. [DE35]; See also,

  [DE39]. Per the Court’s Order, Plaintiff’s Motion for Sanctions [DE33] was denied with leave to

  refile if Defendants failed to respond by October 5, 2018.

     5.   On October 5, 2018, Defendants served the attached responses to discovery. See, Exhibit

  “A.” Defendant’s “Responses” are blatantly in bad faith on Defendants’ part. Defendants have

  made generalized form objections and have failed to comply with Fed. R. Civ. P. 33 and 34 by

  setting forth the question, the specific grounds of objecting to the request, identifying whether

  documents exist. Defendants conduct is abhorrent and Defendants and their Counsel should be

  sanctioned for such blatant disregard for the discovery rules.

     6. Further, Local Rule 26.1(e) states in part:

                 (e) Interrogatories and Production Requests. (1) Each interrogatory
                 objection and/or response must immediately follow the quoted
                 interrogatory, and no part of an interrogatory shall be left
                 unanswered merely because an objection is interposed to another
                 part of the interrogatory. (2)(A) Where an objection is made to any
                 interrogatory or subpart thereof or to any production request under
                 Federal Rule of Civil Procedure 34, the objection shall state with
                 specificity all grounds. Any ground not stated in an objection
                 within the time provided by the Federal Rules of Civil Procedure,
                 or any extensions thereof, shall be waived.

     7. As evidenced by Defendants’ Responses to Plaintiff’s First Request for Production,

  Defendants have failed to comply with the Local Rules.

     8. Defendants provided unverified interrogatory responses which are tantamount to not

  responding to said Interrogatories. Requiring a party to sign interrogatory responses under oath

  serves the critical purpose of ensuring that the responding party attests to the truth of the

  responses. Knights Armament Co. v. Optical Sys. Tech., Inc., 254 F.R.D. 463, 467 (M.D. Fla.
Case 1:18-cv-22227-FAM Document 41 Entered on FLSD Docket 10/08/2018 Page 3 of 4



  2008). An attorney’s communication, e-mail or otherwise, does not do that, even assuming,

  arguendo, that the attorney’s statements provide information responsive to the interrogatory. It is

  axiomatic that unsworn, unverified answers to interrogatories are infirm, necessitating an order

  compelling compliance with the FRCP. Therefore, Defendants’ responses to interrogatories are

  untimely, in violation of the Court’s Orders [DE35] and [DE39], and all objections should be

  deemed waived.

     9. Plaintiff respectfully requests that this Honorable Court take Notice, direct Defendants to

  respond to Plaintiff’s initial discovery in compliance with the applicable Rules and the Court’s

  Orders [DE35] and [DE39], including First Request for Production and First Set of

  Interrogatories, without objections, within five (5) days of this Court’s Order and produce all

  responsive documents, and find that Defendants’ objections to the discovery requests have been

  waived for Defendants’ failure to timely respond. Lastly, Plaintiff respectfully requests this

  Court enter an Order awarding Plaintiff’s counsel all fees in relation to the filing of the instant

  Motion and all related work, to file a motion quantifying all fees related to the above, and for the

  Court to retain jurisdiction to enforce same – Plaintiff intends to continued to confer with

  Defense counsel and will formally move to compel and for sanctions, as necessary and as

  appropriate.




                                                         Respectfully submitted,

                                                         J. H. ZIDELL, P.A.
                                                         ATTORNEYS FOR PLAINTIFF
                                                         300-71ST STREET, SUITE 605
                                                         MIAMI BEACH, FLORIDA 33141
                                                         305-865-6766
                                                         305-865-7167
Case 1:18-cv-22227-FAM Document 41 Entered on FLSD Docket 10/08/2018 Page 4 of 4



                                           By:_s/ Rivkah F. Jaff, Esq. ___
                                              Rivkah F. Jaff, Esquire
                                              Florida Bar No.: 107511

                           CERTIFICATE OF SERVICE

   I HEREBY CERTIFY THAT A TRUE AND CORRECT COPY OF THE FOREGOING
                   WAS SENT VIA CM/ECF ON 10/8/18 TO:

                       D. FERNANDO BOBADILLA, ESQ.
                          THE BOBADILLA LAW FIRM
                        20900 NE 30 AVENUE, SUITE 800
                             AVENTURA, FL 33180
                               PH: (786) 446-8643
                              FAX: (786) 446-8641
                  EMAIL: FERNANDOB@BOBADILLAFIRM.COM

                      BY:___/s/___Rivkah Jaff______________
                               RIVKAH JAFF, ESQ.
